                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 1 of 14 Page ID #:1498



                                        1 Vincent Cox (SBN 070511)
                                           CoxV@ballardspahr.com
                                        2 Loralee Sundra (SBN 162732)
                                           SundraL@ballardspahr.com
                                        3 Ballard Spahr LLP
                                          2029 Century Park East, Suite 1400
                                        4 Los Angeles, CA 90067-2915
                                          Tel.: 424.204.4400; Fax: 424.204.4350
                                        5
                                          Attorneys for Defendants
                                        6 BRANDYOURSELF.COM, INC.,
                                          CHRISTIAN TRYON, and TOM VITOLO
                                        7
                                        8                          UNITED STATES DISTRICT COURT
                                        9                         CENTRAL DISTRICT OF CALIFORNIA
                                      10                                   WESTERN DIVISION
                                      11
                                      12 DR. STEWART LUCAS MURREY, an                   Case No. 2:20-cv-06217-PA (SKx)
2029 Century Park East, Suite 1400




                                         individual,
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                      13                                                NOTICE OF MOTION AND
       Ballard Spahr LLP




                                                           Plaintiff,
                                      14             v.                                 MOTION TO TRANSFER
                                                                                        PURSUANT TO 28 U.S.C. §1404(a);
                                      15 AARON MINC, an individual, MINC                MEMORANDUM OF POINTS AND
                                         LAW, a business entity; DOMINGO J.
                                      16 RIVERA, an individual; RIVERA LAW              AUTHORITIES IN SUPPORT
                                         GROUP, PLC a.k.a. DOMINGO J.                   THEREOF
                                      17 RIVERA, ATTORNEY AT LAW, PLC, a
                                         limited liability company; PRVT L.L.C., a      [Declarations of Joline Martin, Christian
                                      18 limited liability company, ELIZABETH           Tryon, and Tom Vitolo; and [Proposed]
                                         JORDAN, an individual; INTERNET                Order filed concurrently herewith]
                                      19 REPUTATION CONTROL a.k.a. IRC, a
                                         business entity; ANTHONY WILL, an
                                      20 individual; DIGITAL REVOLUTION                 JUDGE:     Hon. Percy Anderson
                                         LLC a.k.a. REPUTATION                          DATE:      January 25, 2021
                                      21 RESOLUTIONS, a business entity;                TIME:      1:30 PM
                                         BRANDYOURSELF.COM, INC., a
                                      22 limited liability company, TOM VITOLO,         CTRM:      9A
                                         an individual; CHRISTIAN TRYON, an
                                      23 individual; and JOHN DOE NUMBERS
                                         1-10;
                                      24
                                                                   Defendants.
                                      25
                                      26
                                      27
                                      28
                                            DMWEST #40722109 v1
                                                                    NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 2 of 14 Page ID #:1499



                                        1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                        2            PLEASE TAKE NOTICE THAT, on January 25, 2021 at 1:30 P.M., or as
                                        3 soon thereafter as this Motion may be heard, in Courtroom 9A of the above-
                                        4 captioned Court, located at 350 W. 1st Street, 9th Floor, Los Angeles, CA 90012,
                                        5 Defendants Brandyourself.com, Inc., Christian Tryon, and Tom Vitolo, will and
                                        6 hereby do move to transfer this action to the United States District Court for the
                                        7 Southern District of New York.
                                        8            This Motion is made following the conference of counsel pursuant to L.R. 7-3,
                                        9 which took place on November 24, 2020. This Motion is filed pursuant to 28 U.S.C.
                                      10 § 1404(a) and requests that the Court transfer this action because a valid forum
                                      11 selection clause in Plaintiff’s contract with BrandYourself.com, Inc. mandates that
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                      12 this action be litigated in the United States District Court for the Southern District of
       Ballard Spahr LLP




                                      13 New York.
                                      14             This Motion is based on the accompanying Memorandum of Points and
                                      15 Authorities, the Declarations of Joline Martin, Tom Vitolo, Christian Tryon, and
                                      16 exhibits thereto, all pleadings and papers on file in this action, and such other matters
                                      17 as may be presented to the Court at the time of the hearing.
                                      18
                                      19 DATED: December 14, 2020                 BALLARD SPAHR LLP

                                      20
                                      21                                          By:     /s/ Vincent Cox
                                                                                        VINCENT COX
                                      22                                                LORALEE SUNDRA
                                      23
                                                                                  Attorneys for Defendants
                                      24                                          BRANDYOURSELF.COM, INC.,
                                                                                  CHRISTIAN TRYON, and TOM VITOLO
                                      25
                                      26
                                      27
                                      28
                                            DMWEST #40722109 v1                         1
                                                                     NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 3 of 14 Page ID #:1500



                                        1                                              TABLE OF CONTENTS
                                        2                                                                                                                           Page
                                        3 I.         INTRODUCTION ........................................................................................... 1
                                        4 II.        FACTUAL BACKGROUND ......................................................................... 2
                                        5            A.       The Campaign of Vituperation Against Murrey ................................... 2
                                        6            B.       The Contract Between Plaintiff and BrandYourself.com, Inc. ............. 2
                                        7 III.       ARGUMENT .................................................................................................. 5
                                        8            A.       Standard of Review. .............................................................................. 5
                                        9            B.       The BY Forum Selection Clause Applies To This Case And Is
                                                              Valid. ..................................................................................................... 6
                                      10
                                                              1.        The Forum Selection Clause Applies To This Case................... 6
                                      11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                                              2.        The Forum Selection Clause Is Prima Facie Valid.................... 7
    Telephone: 424.204.4400




                                      12
       Ballard Spahr LLP




                                                              3.        The Forum Selection Clause Is Valid As Applied. .................... 7
                                      13
                                                     C.       Public Interest Factors Weigh In Favor Of A Transfer. ....................... 8
                                      14
                                            IV.      CONCLUSION. ............................................................................................ 10
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                            DMWEST #40722109 v1                                            i
                                                                              NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 4 of 14 Page ID #:1501



                                       1                                          TABLE OF AUTHORITIES
                                       2
                                                                                                                                                       Page(s)
                                       3
                                            Cases
                                       4
                                            Argueta v. Banco Mexicano, S.A.,
                                       5
                                               87 F.3d 320 (9th Cir. 1996) ................................................................................. 5, 7
                                       6
                                         Atlantic Marine Construction Co. v. U.S. District Court for the Western
                                       7    District of Texas,
                                       8    571 U.S. 49 134 S.Ct. 568, 187 L.Ed. 2d 487 ......................................... 1, 2, 5, 8, 9

                                       9 Batchelder v. Kawamoto,
                                            147 F.3d 915 (9th Cir. 1998) ................................................................................... 7
                                      10
                                      11 Crown Capital Sec., L.P. v. Liberty Surplus Ins. Corp.,
2029 Century Park East, Suite 1400




                                            2015 WL 12748815 (C.D.Cal. Mar. 30, 2015) ....................................................... 5
  Los Angeles, CA 90067-2915




                                      12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                         Docksider, Ltd. v. Sea Tech., Ltd.,
                                      13
                                            875 F.2d 762 (9th Cir. 1989) ................................................................................... 7
                                      14
                                         In Re Facebook, Inc., S/Holder Derivative Privacy Litig.,
                                      15    367 F. Supp. 3d 1108 (N.D. Cal. 2019)................................................................... 8
                                      16
                                         Huffington v. T.C. Grp., LLC,
                                      17    637 F.3d 18 (1st Cir. 2011) ..................................................................................... 6
                                      18 M/S Bremen v. Zapata Off-Shore Co.,
                                      19   407 U.S. 1 (1972) ................................................................................................ 5, 7
                                      20 Piper Aircraft Co. v. Reyno,
                                      21    454 U.S. 235 (2013) ................................................................................................ 8

                                      22 Sun v. Advanced China Healthcare, Inc.,
                                            901 F.3d 1081 (9th Cir. 2018) ................................................................................. 5
                                      23
                                      24 Rules and Statutes
                                      25 28 U.S.C. § 1404(a) .......................................................................................... 1, 4, 5, 9
                                      26
                                      27
                                      28

                                            DMWEST #40722109 v1                                      ii
                                                                            NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 5 of 14 Page ID #:1502



                                        1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                        2
                                        3 I.         INTRODUCTION
                                        4            Plaintiff Dr. Stewart Lucas Murrey (“Plaintiff” or “Murrey”) improperly filed
                                        5 this civil RICO, fraud, unfair competition law, and right of publicity action in the
                                        6 Central District of California, despite the fact that, in his February 8, 2017 contract
                                        7 with defendant BrandYourself, Inc. (“BrandYourself”),Evans Dec. Exs.1& 2, he
                                        8 agreed that “. . . all actions or proceedings filed in connection with this Agreement
                                        9 shall be tried and litigated exclusively in the state or federal courts located in New
                                      10 York, NY.” Id., Ex. 1,¶ 5 Pursuant to 28 U.S.C. § 1404(a), the action should be
                                      11 transferred to the United States District Court for the Southern District of New York,
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915
    Telephone: 424.204.4400




                                      12 which Plaintiff agreed would be the sole and exclusive forum for this litigation.
       Ballard Spahr LLP




                                      13             Under the Supreme Court’s ruling in Atlantic Marine Construction Co. v. U.S.
                                      14 District Court for the Western District of Texas, 571 U.S. 49,66 134 S.Ct. 568, 583,
                                      15 187, 187 L.Ed. 2d 487 (“Atlantic Marine”):
                                      16
                                      17             “When parties have contracted in advance to litigate disputes in a
                                      18             particular forum, courts should not unnecessarily disrupt the parties’
                                      19             settled expectations. A forum-selection clause, after all, may have
                                      20             figured centrally in the parties’ negotiations and may have affected
                                      21             how they set monetary and other contractual terms; it may, in fact,
                                      22             have been a critical factor in their agreement to do business together
                                      23             in the first place. In all but the most unusual cases, therefore, ‘the
                                      24             interest of justice’ is served by holding parties to their bargain.”
                                      25
                                      26             Under Atlantic Marine, a valid forum selection clause is entitled to substantial
                                      27 deference, and its enforcement can only be rebutted by “public interest factors,”
                                      28 which will “rarely defeat” a motion to transfer. Id. at 64. Valid forum selection

                                            DMWEST #40722109 v1
                                                                       NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 6 of 14 Page ID #:1503



                                       1 clauses should be enforced “[i]n all but the most unusual cases.” Id. at 66. Because
                                       2 Plaintiff “def[ied] the forum-selection clause” by not filing in the Southern District
                                       3 of New York, he “bear[s] the burden of showing that public-interest factors
                                       4 overwhelmingly disfavor” transfer. Id. 63-67. Plaintiff cannot meet that burden
                                       5 here.1
                                       6
                                       7 II.        FACTUAL BACKGROUND
                                       8            A.       The Campaign of Vituperation Against Murrey
                                       9            Beginning in late 2016, and continuing through October 2017, Plaintiff was
                                      10 the object of numerous vituperative postings on the website www.cheaterreport.com.
                                      11 First Amended Complaint (“FAC”) ¶ 24. The authors of these posts are not a
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12 mystery to Plaintiff. As set forth in Plaintiff’s Declaration on file in this action at
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                      13 Dkt. 30, p. 24, the authors of these posts were three women who styled themselves
                                      14 the Lucas Murrey Support Group: Shannyn Poer, Flor Edwards, and Jessica Lynn.
                                      15 None of those individuals are mentioned in the FAC, and Plaintiff has had the
                                      16 opportunity to file defamation suits against those responsible for the posts.
                                      17            Apparently dissatisfied with the unremunerative nature of defamation
                                      18 litigation, Plaintiff has embarked upon his suit, which in the FAC alleges an intricate
                                      19 conspiracy to extort, defraud, and defame him, and to make commercial use of his
                                      20 name and likeness, and names as defendants a series of entities that he claims to have
                                      21 directly or indirectly dealt with in attempting to rectify the injuries to his reputation
                                      22 that were inflicted upon him by the vividly negative internet postings that plaintiff
                                      23 concedes were made by the unrelated third parties Poer, Edwards and Lynn.
                                      24            B.       The Contract Between Plaintiff and BrandYourself
                                      25            On February 6, 2017, Plaintiff phoned BrandYourself and spoke to Christian
                                      26   1
                                           Moving Defendants’ responses to the FAC are due on December 22, 2020. In the
                                      27 interest of judicial economy, this motion is filed prior to those responses, which will
                                         consist of a joint motion addressing the FAC’s deficiencies, in particular, its lack of
                                      28 specificity and plausibility as regards the moving Defendants.

                                           DMWEST #40722109 v1                         2
                                                                      NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 7 of 14 Page ID #:1504



                                       1 Tryon, a Senior Reputation Adviser, explaining his background, including his
                                       2 scholarly pedigree, and talking about the negative effects upon him from a post
                                       3 concerning him placed on the website cheaterreport.com. He told Tryon that he was
                                       4 hiring a company called Reputation Resolutions to get the negative publicity
                                       5 removed. He and Tryon discussed the services that BY could offer. Plaintiff said he
                                       6 wanted the Concierge Agreement suggested by Tryon, calling for monthly payments
                                       7 of $399 in exchange for the BrandYourself services over a one-year period that
                                       8 included:
                                       9                        one custom website for Murrey (including domains and hosting)
                                      10                        eight online social media profiles for client.
                                      11                        one piece of unique content to be published on each of Murrey’s online
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12                     social media properties.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                      13            On February 8, 2017, Tryon sent the BrandYourself
                                      14 Concierge Agreement (“Agreement”) to Murrey for review and signature, and
                                      15 Murrey returned it several hours later, signed, together with a monthly payment
                                      16 authorization for Murrey’s credit card. Tryon Dec. ¶¶ 5-6, Ex.1, Martin Dec., Exs.
                                      17 1,2,3.
                                      18            Notably, none of the services BrandYourself agreed to provide included any
                                      19 removal of adverse internet postings anywhere in the world. The services were
                                      20 aimed at providing positive content which search engines would locate, and which
                                      21 would either soften or which would be available to those who access Murrey’s name
                                      22 on the internet to in some degree offset the defamatory material that had been posted
                                      23 concerning Murrey. Tryon Dec. ¶4, Ex. A to Ex. 1. The Agreement incorporated by
                                      24 reference BrandYourself’s Terms of Service and Privacy Policy, contained a
                                      25 limitation of warranties, granted Murrey’s permission for BrandYourself to use
                                      26 social media in Murrey’s name, and, of greatest importance here, in paragraph 6,
                                      27 provided that . . . “all actions or proceedings arising in connection with this
                                      28 agreement shall be tried and litigated exclusively in the federal or state courts located

                                           DMWEST #40722109 v1                                3
                                                                           NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 8 of 14 Page ID #:1505



                                       1 In New York, NY. Martin Dec, Exs. 1,2
                                       2            BY began the process of delivering the contracted services in a professional
                                       3 manner. Martin Dec. Exs. 4,5. Murrey approved of the services, and reports were
                                       4 sent to him and received pointing to the exact properties and pieces of content
                                       5 created while Murrey was subscribed to the services. Id. On May 20, 2017, the day
                                       6 after Murrey had received his first Quarterly Report from BrandYourself
                                       7 summarizing its services for him in the prior quarter, he emailed BrandYourself,
                                       8 Martin Dec., Ex. 5, and said:
                                       9
                                      10            “So I think since I’m not really using this service but am happy to
                                      11            keep up with the payments, I’d like to transfer your expertise to a
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12            friend who needs to promote her fascinating book that she shall
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                      13            publish soon.”
                                      14
                                      15            BrandYourself then allowed an early termination of Murrey’s contract, and in
                                      16 June 2017, entered into a new eight month contract with the “friend” Murrey had
                                      17 sent to BrandYourself named Flor Edwards. Martin Dec. Exs. 6,7. (Strangely, Flor
                                      18 Edwards was a member of the “Lucas Murrey support group” that had been posting
                                      19 negative statements concerning Murrey). Murrey directed BrandYourself to
                                      20 continue charging his credit card for the services delivered to Flor Edwards, and it
                                      21 continued to do so until Murrey apparently had a falling out with Edwards in July
                                      22 2017. Martin Dec, Exs. 8, 9, 10. BrandYourself then permitted an early termination
                                      23 of the Edwards contract, and as a result the last charge to Murrey’s credit card for
                                      24 BrandYourself services was made in July 2017. Martin Dec., Exs 11-16.The
                                      25 evidence will show that BrandYourself had no further interaction with Murrey prior
                                      26 to this lawsuit that he filed three years later, and that BY had no interactions with any
                                      27 of the other defendants in connection with its services it delivered to Murrey.
                                      28

                                           DMWEST #40722109 v1                         4
                                                                     NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 9 of 14 Page ID #:1506



                                       1 III.       ARGUMENT
                                       2
                                                    A.       Federal Law Strongly Supports Enforcement of Contractual
                                       3                     Venue.
                                       4            28 U.S.C. § 1404(a) provides a mechanism for enforcement of forum selection
                                       5 clauses that require litigation in a particular federal district. Atlantic Marine, 571
                                       6 U.S. at 62. Section 1404(a) provides that, “[f]or the convenience of parties and
                                       7 witnesses, in the interest of justice, a district court may transfer any civil action to
                                       8 any other district or division where it might have been brought or to any district or
                                       9 division as to which all parties have consented.” 28 U.S.C. § 1404(a). Under
                                      10 Atlantic Marine, “[t]he presence of a valid form selection clause requires district
                                      11 courts to adjust their usual 1404(a) analysis” by giving the plaintiff’s choice of forum
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12 “no weight” and considering “public interest factors only.” 571 U.S. at 63-64.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                      13 “Because [the public interest] factors will rarely defeat a transfer motion, the
                                      14 practical result is that forum-selection clauses should control except in unusual
                                      15 cases.” Id. at 64. “Therefore, when a defendant files a motion requesting transfer to
                                      16 pursuant to a foreign selection clause, ‘a district court should transfer the case unless
                                      17 extraordinary circumstances unrelated to the convenience of the parties clearly
                                      18 disfavor a transfer.’” Crown Capital Sec., L.P. v. Liberty Surplus Ins. Corp., 2015
                                      19 WL 12748815, at *4 (C.D.Cal. Mar. 30, 2015) (quoting Atlantic Marine, 571 U.S. at
                                      20 52).
                                      21            To determine whether a forum selection clause is valid, courts look to whether
                                      22 “. . . the party challenging enforcement of such provision can show if it is
                                      23 ‘unreasonable under the circumstances.’” Argueta v. Banco Mexicano, S.A., 87 F.3d
                                                    th
                                      24 320, 325 (9 Cir. 1996) (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1,
                                      25 10 (1972)). A forum selection clause is “unreasonable” as applied only if “(1) its
                                      26 incorporation into the contract was the result of fraud, undue influence, or
                                      27 overweening power; (2) the selected form is so ‘gravely difficult and inconvenient’
                                      28 that the complaining party will ‘for all practical purposes be deprived of its day in

                                           DMWEST #40722109 v1                         5
                                                                      NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 10 of 14 Page ID #:1507



                                        1 court’; or (3) enforcement of the clause would contravene a strong public policy of
                                        2 the forum in which the suit is brought.” Argueta, 87 F.3d at 325 (internal citations
                                        3 omitted).
                                        4            Here, as demonstrated below, the Agreement’s forum selection clause applies
                                        5 to this action, is prima facie enforceable, and is enforceable as applied. Accordingly,
                                        6 this action should be transferred to the Southern District of New York.
                                        7
                                                     B.       The Agreement’s Forum Selection Clause Applies To This Case
                                        8                     And Is Valid.
                                        9                     1.   The Forum Selection Clause Applies To This Case.
                                       10            The forum selection clause in Paragraph 6 of the Agreement provides an
                                       11 exclusive forum for all actions that arise “in connection with this Agreement. . .”
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12 This action arose “in connection with” the Agreement because the Agreement
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                       13 established the limited scope of BrandYourself’s relationship to plaintiff. It also
                                       14 obligated Plaintiff to make payments that he now alleges were part of the operation
                                       15 of the “cheater extortion ring” that is at the center of Plaintiff’s allegations of fraud,
                                       16 defamation, extortion, and conspiracy. Furthermore, the limitation of warranties
                                       17 provision of the Agreement expressly disclaimed all express implied and statutory
                                       18 warranties, in contradiction to Plaintiff’s many allegation of fraudulent promises.
                                       19 Further, Paragraph 5 of the Agreement contains Murrey’s consent to
                                       20 BrandYourself’s use of social media, allowing it to create access, use and update
                                       21 social media in the name of the client. This dispute arises “in connection with” the
                                       22 Agreement because it has a logical or causal connection to the contract. As the court
                                       23 explained in Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1086 (9th Cir.
                                       24 2018):
                                       25
                                       26            [F]orum-selection clauses covering disputes “relating to” a particular
                                       27            agreement apply to any disputes that reference the agreement or have
                                       28            some “logical or causal connection” to the agreement. See John

                                            DMWEST #40722109 v1                         6
                                                                       NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 11 of 14 Page ID #:1508



                                        1            Wyeth & Bro. Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1074 (3d
                                        2            Cir. 1997) (Alito, J.) (quoting Webster’s Third New International
                                        3            Dictionary 1916 (1971)). The dispute need not grow out of the
                                        4            contract or require interpretation of the contract in order to relate to
                                        5            the contract. See Cape Flattery, 647 F.3d at 922; Huffington v. T.C.
                                        6            Grp., LLC, 637 F.3d 18, 22 & n.2 (1st Cir. 2011) (explaining that the
                                        7            phrase “relating to” is synonymous with the phrases “with respect
                                        8            to,” “with reference to,” “in connection with,” and “associated
                                        9            with”); Coregis Ins. Co. v. Am. Health Found., Inc., 241 F.3d 123,
                                       10            128-29 (2d Cir. 2001) (Sotomayor, J.) (same)(emphasis added).
                                       11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12            Applying this framework, the Agreement’s forum-selection clause covers the
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                       13 present suit. Because the clause covers “any disputes . . . filed in connection with
                                       14 this Agreement,” it applies to any dispute that has some logical or causal connection
                                       15 to the parties’ agreement. Plaintiff claims that he was defrauded into making the
                                       16 Agreement, and that the services delivered were a part of an extortion conspiracy.
                                       17 The nexus between the claims and the Agreement is inescapable.
                                       18                     2.   The Forum Selection Clause Is Prima Facie Valid.
                                       19            Forum selection clauses are presumptively valid if “venue is specified with
                                       20 mandatory language.” Docksider, Ltd. v. Sea Tech., Ltd., 875 F.2d 762, 764 (9th Cir.
                                       21 1989). That is the case here. Martin Dec., Ex. 1, ¶6.
                                       22                     3.   The Forum Selection Clause Is Valid As Applied.
                                       23            A party opposing enforcement of a valid forum selection clause must “clearly
                                       24 show that enforcement would be unreasonable and unjust.” M/S Bremen, 407 U.S. at
                                       25 15. To overcome the presumption in favor of enforcement of a forum selection
                                       26 clause, Plaintiff bears a “heavy burden” of demonstrating that the forum selection
                                       27 clause: (1) was the result of fraud, undue influence, or overweening bargaining
                                       28 power; (2) the “selected forum is so ‘gravely difficult and inconvenient’ that the

                                            DMWEST #40722109 v1                           7
                                                                      NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 12 of 14 Page ID #:1509



                                        1 complaining party will ‘for all practical purposes be deprived from its day in court’”;
                                        2 or (3) enforcement of the clause would contravene a strong public policy of the
                                        3 forum in which the suit is brought. Argueta, 87 F.3d at 325.
                                        4            Although Plaintiff’s Complaint is replete with conclusory allegations of fraud
                                        5 that lump together all of the defendants, there is no allegation that there was any
                                        6 fraud, undue influence or overweening bargaining power with respect to the forum
                                        7 selection clause. As the Ninth Circuit explained in Batchelder v. Kawamoto, 147
                                        8 F.3d 915, 919 (9th Cir. 1998):
                                        9
                                       10            “[T]he Supreme Court has noted that simply alleging that one was
                                       11            duped into signing the contract is not enough. . . . For a party to
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12            escape a forum selection clause on the grounds of fraud, it must show
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                       13            that ‘the inclusion of that clause in the contract was the product of
                                       14            fraud or coercion.’”
                                       15
                                       16             Second, the Southern District of New York venue is not so difficult or
                                       17 inconvenient that Plaintiff will “for all practical purposes be deprived of his day in
                                       18 court.”
                                       19            Third, there is no strong public policy of this district, or California, that
                                       20 requires that the suit be brought in this forum. Plaintiff alleges a national conspiracy
                                       21 that is of no greater interest to California than to any other state.
                                       22            C.       Public Interest Factors Weigh In Favor Of A Transfer.
                                       23            As discussed above, under Atlantic Marine, once the validity of a forum of
                                       24 selection clause has been established, Plaintiff’s choice of forum is given “no
                                       25 weight” and only public interest factors are relevant. 571 U.S. at 63-64. Public
                                       26 interest factors include (1) the “local interest in having localized controversies
                                       27 decided at home”; (2) the interest in having the trial of a diversity case in a forum
                                       28 that is at home with the law; and (3) the administrative difficulties flowing from

                                            DMWEST #40722109 v1                           8
                                                                       NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 13 of 14 Page ID #:1510



                                        1 court congestion. Id. at 62 n.6 (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241
                                        2 n.6 (2013). Plaintiffs have the burden of demonstrating that these factors
                                        3 “overwhelmingly disfavor a transfer.” Id. at 67. “Because [the public interest]
                                        4 factors will rarely defeat a transfer motion, the practical result is that forum selection
                                        5 clauses should control except in unusual cases.” Id. at 64. Here, the public interest
                                        6 factors support a transfer. First, there is no local interest in having this controversy
                                        7 decided in the Central District of California.
                                        8            Plaintiff alleges that he is a renowned scholar whose monographs are found in
                                        9 the most prestigious libraries in America and abroad. (¶ 22, FAC). As such, his
                                       10 claimed reputation is national and there is no particular interest in having this case
                                       11 decided in the Central District of California.
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12            Plaintiff’s claims all involve the conduct of parties foreign to California which
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                       13 are governed by the law of their respective jurisdictions. Those jurisdictions have
                                       14 just as much an interest in the conduct of their citizens as does California of any
                                       15 reputation of the Plaintiff.
                                       16            There is little reason to believe that the Southern District of New York would
                                       17 have any difficulty in being “at home with the law” such that the second factor would
                                       18 be implicated. Finally, “the administrative difficulties flowing from court’s
                                       19 congestion” are not likely to be materially different in the Southern District of New
                                       20 York than they are in the Central District of California. Both are busier than districts
                                       21 with full dockets, and neither provides a forum that would be free from court
                                       22 congestion.
                                       23            Because of Plaintiff’s inability to meet his high burden to demonstrate that this
                                       24 is the “unusual” case in which public interest factors overwhelmingly disfavor a
                                       25 transfer, Atlantic Marine, 571 U.S. at 66-67; In Re Facebook, Inc., S/Holder
                                       26 Derivative Privacy Litig., 367 F. Supp. 3d 1108, 1122 (N.D. Cal. 2019) (enforcing
                                       27 forum selection clause), this case should be transferred to the Southern District of
                                       28 New York pursuant to 28 U.S.C. § 1404(a).

                                            DMWEST #40722109 v1                         9
                                                                      NOTICE OF MOTION AND MOTION TO TRANSFER
                                     Case 2:20-cv-06217-PA-SK Document 51 Filed 12/14/20 Page 14 of 14 Page ID #:1511



                                        1 IV.         CONCLUSION.
                                        2            For all the foregoing reasons, the motion should be granted.
                                        3
                                        4 DATED: December 14, 2020                 Respectfully submitted,
                                        5
                                                                                   BALLARD SPAHR LLP
                                        6
                                        7
                                                                                   By:      /s/ Vincent Cox
                                        8                                                 VINCENT COX
                                        9                                                 LORALEE SUNDRA
                                       10                                          Attorneys for Defendants
                                                                                   BRANDYOURSELF.COM, INC.,
                                       11
                                                                                   CHRISTIAN TRYON, and TOM VITOLO
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                       12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #40722109 v1                          10
                                                                     NOTICE OF MOTION AND MOTION TO TRANSFER
